DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US 2013/0258996 A1).
Regarding claims 1 and 2, Jung discloses a terminal apparatus configured to communicate with a network apparatus (Fig. 1, base station), the terminal apparatus (Fig. 1, first or second or third or fourth or fifth terminal) comprising: 
reception circuitry configured and/or programmed to receive first information in a downlink, the first information indicating a first set of resources for a first communication which is a first mode of communication (43rd paragraph, first to fourth terminals receive resource allocation information for a D2D link from the base station through a downlink control channel and perform the D2D communication based on the resource allocation information included in the downlink control channel and/or Fig. 4, block S410, base station provides information including information of resource allocation patterns to terminals and/or Fig. 6, resource allolcation) whereby the terminal apparatus and another terminal apparatus can communicate with each other directly (Fig. 1 and 41st paragraph, first terminal performs D2D communication with second terminal and/or fourth terminal performs D2D communication with third and fifth terminal); and 
th paragraph, the base station controls the terminal specific operation options by periodically receiving status of buffers for D2D communication between the first and the second terminals.  This implies that at least one BSR is transmitted after receiving resource allocation and/or 78th paragraph, second terminal transmits a BSR to the base station according to changes in the buffer status of the second terminal 521.  This transmission is after receiving the resource allocation 516).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472